[Cite as State v. Shinn, 2015-Ohio-2994.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE OF OHIO,                                )    CASE NO. 14 MA 110
                                              )
        PLAINTIFF-APPELLEE,                   )
                                              )
VS.                                           )    OPINION
                                              )
WILLIAM SHINN,                                )
                                              )
        DEFENDANT-APPELLANT.                  )

CHARACTER OF PROCEEDINGS:                          Criminal Appeal from the Court of
                                                   Common Pleas of Mahoning County,
                                                   Ohio
                                                   Case No. 14CR48

JUDGMENT:                                          Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                            Atty. Paul J. Gains
                                                   Mahoning County Prosecutor
                                                   Atty. Ralph M. Rivera
                                                   Assistant Prosecuting Attorney
                                                   21 West Boardman St., 6th Floor
                                                   Youngstown, Ohio 44503


For Defendant-Appellant:                           Atty. Ryan D. Ingram
                                                   7330 Market Street
                                                   Youngstown, Ohio 44512


JUDGES:

Hon. Carol Ann Robb
Hon. Cheryl L. Waite
Hon. Mary DeGenaro
                                                   Dated: July 23, 2015
[Cite as State v. Shinn, 2015-Ohio-2994.]
ROBB, J.


        {¶1}     Defendant-Appellant William J. Shinn (“Appellant”) appeals from his
convictions and sentences entered in the Mahoning County Common Pleas Court for
two counts of rape, one count of possession of cocaine and one count of domestic
violence. Appellant’s counsel filed a no-merit brief and requested leave to withdraw.
A review of the case file and brief reveals that there are no appealable issues.
Accordingly, appointed counsel's motion to withdraw is hereby granted and the
convictions and sentences are affirmed in all respects.
                                  Statement of the Case
        {¶2}     Appellant was indicted on February 6, 2014 for two counts of rape in
violation of R.C. 2907.02(A)(2)(B), first-degree felonies; two counts of kidnapping, in
violation of R.C. 2905.01(A)(2)(C) and R.C. 2905.01(A)(4)(C), both first-degree
felonies; one count of possession of cocaine in violation of R.C. 2925.11(A)(C)(4)(a),
a fifth-degree felony; and one count of domestic violence in violation of R.C.
2919.25(A)(D), a fourth-degree felony.
        {¶3}     Appellant originally pled not guilty.    The state and Appellant later
reached a plea agreement whereby the state would dismiss the kidnapping charges
and Appellant would plead guilty to the remaining charges. 6/2/14 Plea of Guilty
pursuant to Crim.R. 11(F).              Furthermore, the state agreed to recommend an
aggregate term of 13 years in prison for the four crimes. After a plea colloquy, the
trial court accepted the guilty plea. 6/2/14 J.E.; 5/28/14 Plea Tr. 12.
        {¶4}     A sentencing hearing occurred on July 17, 2014. Appellant received an
aggregate sentence of 13 years. He received 6 years for each rape conviction and
those sentences were ordered to be served consecutively. He received 1 year for
the possession of cocaine conviction, which was ordered to be served consecutively
to the sentences for rape. He also received a 1 year sentence for the domestic
violence conviction, which was ordered to be served concurrently with the possession
of cocaine sentence.           Appellant stipulated and was classified as a Tier III sex
offender.      Appellant was also informed that he would be subject to 5 years of
postrelease control and of the consequences for violating postrelease control.
7/28/14 J.E.
                                                                                     -2-

       {¶5}    Appellant timely appealed his convictions and sentences.            After
reviewing the record, appointed counsel filed a no-merit brief and moved to withdraw
as counsel.
                                   ANALYSIS
       {¶6}    When appellate counsel seeks to withdraw and discloses that there are
no meritorious arguments for appeal, the filing is known as a no-merit brief or an
Anders brief. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967). In this
district, it has also been called a Toney brief. State v. Toney, 23 Ohio App.2d 203,
262 N.E.2d 419 (7th Dist.1970).
       {¶7}    In Toney, this court set forth the procedure to be used when counsel of
record determines that an indigent's appeal is frivolous:
               3. Where court-appointed counsel, with long and extensive
       experience in criminal practice, concludes that the indigent's appeal is
       frivolous and that there is no assignment of error which could be
       arguably supported on appeal, he should so advise the appointing court
       by brief and request that he be permitted to withdraw as counsel of
       record.
               4. Court-appointed counsel's conclusions and motion to withdraw
       as counsel of record should be transmitted forthwith to the indigent, and
       the indigent should be granted time to raise any points that he chooses,
       pro se.
               5. It is the duty of the Court of Appeals to fully examine the
       proceedings in the trial court, the brief of appointed counsel, the
       arguments pro se of the indigent, and then determine whether or not
       the appeal is wholly frivolous.
               ***
               7. Where the Court of Appeals determines that an indigent's
       appeal is wholly frivolous, the motion of court-appointed counsel to
       withdraw as counsel of record should be allowed, and the judgment of
       the trial court should be affirmed.
Id. at syllabus.
                                                                                       -3-

       {¶8}   The no-merit brief was filed by appellate counsel on February 6, 2015.
On February 23, 2015, this court informed Appellant of appellate counsel’s no-merit
brief and granted him 30 days to file his own written brief. 2/23/15 J.E.       Appellant
has not filed a brief and the time for filing a brief has passed. Accordingly, our
analysis will proceed with an independent examination of the record to determine if
the appeal is frivolous. Our review will encompass the following issues: 1) whether
the plea was entered knowingly, intelligently, and voluntarily; and, 2) whether the
sentence complies with the law.
                                           Plea
       {¶9}   Crim.R. 11(C) provides that a trial court must make certain advisements
prior to accepting a defendant's guilty plea to ensure that the plea is entered into
knowingly, intelligently, and voluntarily. These advisements are typically divided into
constitutional rights and nonconstitutional rights.
       {¶10} The constitutional rights are: 1) a jury trial; 2) confrontation of witnesses
against him; 3) the compulsory process for obtaining witnesses in his favor; 4) the
state must prove the defendant's guilt beyond a reasonable doubt at trial, and 5) the
defendant cannot be compelled to testify against himself. Crim.R. 11(C)(2)(c); State
v. Veney, 120 Ohio St.3d 176, 2008–Ohio–5200, 897 N.E.2d 621, ¶ 19–21. The trial
court must strictly comply with these requirements; if it fails to strictly comply, the
defendant's plea is invalid. Veney at ¶ 31; State v. Ballard, 66 Ohio St.2d 473, 477,
423 N.E.2d 115 (1981).
       {¶11} The nonconstitutional rights that the defendant must be informed of are:
1) the nature of the charges; 2) the maximum penalty involved, which includes, if
applicable, an advisement on postrelease control; 3) if applicable, that the defendant
is not eligible for probation or the imposition of community control sanctions, and 4)
after entering a guilty plea or a no contest plea, the court may proceed directly to
judgment and sentencing.       Crim.R. 11(C)(2)(a)(b); Veney at ¶ 10–13; State v.
Sarkozy, 117 Ohio St.3d 86, 2008–Ohio–509, 423 N.E.2d 1224, ¶ 19–26,
(postrelease control is a nonconstitutional advisement). For the nonconstitutional
rights, the trial court must substantially comply with Crim.R. 11's mandates. State v.
Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990).            “Substantial compliance
                                                                                     -4-

means that under the totality of the circumstances the defendant subjectively
understands the implications of his plea and the rights he is waiving.” Veney at ¶ 15,
quoting Nero at 108. Furthermore, a defendant who challenges his guilty plea on the
basis that the advisement for the nonconstitutional rights did not substantially comply
with Crim.R. 11(C)(2)(a)(b) must also show a prejudicial effect, meaning the plea
would not have been otherwise entered. Veney at ¶ 15, citing Nero at 108.
       {¶12} After reviewing the record, we hold that the trial court's advisement on
the constitutional rights strictly complied with Crim.R. 11(C)(2)(c).   Appellant was
informed and indicated that he understood by pleading guilty he was waiving his right
to a jury trial, his right to confront witnesses against him, his right to subpoena
witnesses in his favor, and his right to have the state prove beyond a reasonable
doubt every element of the indicted offenses. 5/28/14 Plea Tr. 5-6. He was also
informed and stated he understood that if he went to trial he could not be compelled
to testify against himself. 5/28/14 Plea Tr. 6.
       {¶13} As to the nonconstitutional rights, Appellant was advised that he was
charged with two counts of rape, one count of possession of cocaine and one count
of domestic violence.     5/28/14 Plea Tr. 2-4.     Appellant was informed that the
maximum penalty for each rape offense was 11 years and a $20,000 fine. The trial
court also advised him that those crimes require a mandatory prison term. 5/28/14
Plea Tr. 7. Appellant was also informed that the maximum penalty for the possession
of cocaine offense is 1 year in prison and a $2,500 fine, and that the maximum
penalty for the domestic violence offense is 18 months and a $5,000 fine. 5/28/14
Plea Tr. 7-8. The trial court also explained to Appellant that following his release
from prison he would be subject to 5 years of postrelease control and the
consequences for violating postrelease control. 5/28/14 Plea 8-9. The trial court
further explained that while it could proceed directly to sentencing after accepting the
plea, it was not going to do so. 5/28/14 Plea 6. We hold that these advisements
complied with Crim.R. 11(C)’s mandates for the nonconstitutional rights.
       {¶14} Consequently, for the above reasons, there are no appealable issues
concerning the plea. The record confirms that the plea was intelligently, voluntarily,
and knowingly entered.
                                                                                   -5-

                                     Sentencing
       {¶15} This court is currently split as to the standard of review to apply in
felony sentencing cases. See State v. Hill, 7th Dist. No. 13 MA 1, 2014–Ohio–919
(Vukovich, J., Donofrio, J., majority with DeGenaro, J., concurring in judgment only
with concurring in judgment only opinion); State v. Wellington, 7th Dist. No. 14 MA
115, 2015–Ohio–1359 (Robb, J., DeGenaro, J., majority with Donofrio, J. concurring
in judgment only with concurring in judgment only opinion).
       {¶16} One approach is to apply the test set forth in the plurality opinion in
State v. Kalish, 120 Ohio St.3d 23, 2008–Ohio–4912, 896 N.E.2d 124, ¶ 26. Hill at ¶
7-20. Under the Kalish test, we must first examine the sentence to determine if it is
“clearly and convincingly contrary to law.” Kalish at ¶ 26 (O'Connor, J., plurality
opinion). Next, if the sentence is clearly and convincingly not contrary to law, the
appellate court reviews the sentence to determine if the trial court abused its
discretion in selecting a sentence within the permissible statutory range. Id. at ¶ 17
(O'Connor, J., plurality opinion).
       {¶17} The other approach is to strictly follow R.C. 2953.08(G), which provides
that appellate courts are only to review felony sentences to determine if they are
contrary to law. R.C. 2953.08(G) does not contain an abuse of discretion component.
Wellington at ¶ 9-14.
       {¶18} The issue of which felony sentencing standard of review is applicable is
currently before the Ohio Supreme Court. State v. Marcum, 141 Ohio St.3d 1453,
2015–Ohio–239, 23 N.E.3d 1453. The certified question the Court has accepted is,
“[D]oes the test outlined by the [c]ourt in State v. Kalish apply in reviewing felony
sentences after the passage of R.C. 2953.08(G)?” Id.
       {¶19} As will be seen in this case, regardless of what standard is employed,
the result in this case is the same - there are no appealable sentencing issues.
       {¶20} In determining the appropriate sentence, the trial court is directed to
consider the purposes and principles of sentencing as espoused in R.C. 2929.11, the
seriousness and recidivism factors enumerated in R.C. 2929.12, and the permissible
statutory ranges as set forth in R.C. 2929.14.
                                                                                   -6-

      {¶21} The trial court in its judgment entry clearly indicated that it considered
R.C. 2929.11 and R.C. 2929.12 in determining the appropriate sentence. 7/28/14
J.E. Furthermore, the sentences ordered were within the permissible range. The
rape convictions are first-degree felonies and the permissible sentencing range is 3
to 11 years. R.C. 2929.14(A)(1). The trial court sentenced Appellant to 6 years for
each rape conviction, which is within the permissible range. The domestic violence
conviction is a fourth-degree felony and the permissible sentencing range for that
conviction is 6 through 18 months. R.C. 2929.14(A)(4). The trial court sentenced
Appellant to 1 year for the domestic violence conviction, which is also within the
permissible range. The possession of cocaine conviction is a fifth-degree felony and
the permissible sentencing range for that conviction is 6 through 12 months. R.C.
2929.14(A)(5). As with the other sentences, the trial court’s 1 year sentence for the
possession of cocaine conviction was within the permissible range.
      {¶22} Issuing the aggregate sentence of 13 years, the trial court ordered
some of the sentences to be served consecutively. R.C. 2929.14(C) mandates that
certain findings must be made prior to ordering consecutive sentences:

      (4) If multiple prison terms are imposed on an offender for convictions
      of multiple offenses, the court may require the offender to serve the
      prison terms consecutively if the court finds that the consecutive service
      is necessary to protect the public from future crime or to punish the
      offender and that consecutive sentences are not disproportionate to the
      seriousness of the offender's conduct and to the danger the offender
      poses to the public, and if the court also finds any of the following:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the
                                                                                    -7-

       courses of conduct adequately reflects the seriousness of the offender's
       conduct.

       (c) The offender's history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future
       crime by the offender.

R.C. 2929.14(C)(4).
       {¶23} The Ohio Supreme Court has stated that when a trial court imposes a
consecutive sentence it must make the required findings at the sentencing hearing,
and it must incorporate those findings into the sentencing entry. State v. Bonnell,
140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 654, ¶ 29.
       {¶24} Here, the trial court complied with that mandate. At the sentencing
hearing, the trial court stated:

                  So taking everything into account, the Court does find that
           consecutive sentencing is necessary to protect the public from
           future crime and to punish this defendant, and that consecutive
           sentences are not disproportionate to the seriousness of the
           offender’s conduct and to the danger that the defendant poses to
           the public, and that these offenses, at least two of the offenses,
           were committed as part of one or more courses of conduct and are
           caused by two or more of these offenses was so great or unusual
           that no single prison term for any of the offenses committed as part
           of any of the courses of conduct adequately reflects the seriousness
           of the offender’s conduct. [sic]

7/17/14 Sentencing Tr. 16-17.
       {¶25} In the judgment entry the trial court stated:

                  The Court finds that in order to protect the public from future
           crime and not punish the Defendant disproportionately and pursuant
           to §2929.14(C)(4) that a prison term is necessary due to
           Defendant’s previous convictions and a high risk of recidivism.
                                                                                     -8-

                 Therefore, the Court finds that consecutive sentences are not
          disproportionate to the seriousness of the Defendant’s conduct and
          to the danger the Defendant poses to the public. Further, a single
          term does not adequately reflect the seriousness of the conduct of
          the Defendant.

7/28/14 J.E.
      {¶26} The above indicates that the trial court complied with the mandates in
Bonnell and R.C. 2929.14(C). Therefore, there are no potential appealable errors in
regards to imposition of consecutive sentences.
      {¶27} The next portion of the sentence that is reviewable is the postrelease
control sentence. R.C. 2929.19(B)(2)(c) and (e) require that a trial court give notice
of postrelease control to a defendant at sentencing if a prison term is imposed for a
first-degree felony, a second-degree felony, or for a felony sex offense. See State v.
Peck, 7th Dist. No. 12 MA 205, 2013-Ohio-5526, ¶ 8. Here, Appellant was convicted
of first-degree rape and thus, a postrelease control advisement was required at
sentencing. In Peck we explained that the court is required to notify the offender that:

      (1) the offender will be subject to postrelease control supervision under
      R.C. 2967.28; (2) if the offender violates postrelease control supervision
      or a condition of postrelease control, the parole board may impose a
      term of incarceration, as part of the sentence, of up to one-half of the
      stated prison term originally imposed; (3) whether postrelease control is
      mandatory or discretionary; and (4) the duration of postrelease control.

Id.
      {¶28} We further explained that this information must be told to the defendant
at the sentencing hearing and must also be stated in the sentencing judgment entry.
Id.
      {¶29} The trial court complied with these mandates. Appellant was told at the
sentencing hearing and it was stated in the judgment entry that he would be subject
to 5 years of postrelease control under R.C. 2967.28. Also, the trial court stated the
consequences for violating postrelease control at the sentencing hearing and those
advisements were reiterated in the judgment entry. 7/17/14 Sentencing Tr. 19-20;
                                                                                      -9-

7/28/14 J.E.    Therefore, there are no appealable sentencing issues regarding
postrelease control.
       {¶30} The last potential appealable sentencing issue is sex offender
classification. Appellant stipulated that he was required to be classified as a Tier III
Offender because of the first-degree felony rape convictions.           The trial court
classified him as such.      7/28/14 J.E.    Considering Appellant stipulated to the
classification and R.C. 2950.01(G)(1)(a) clearly indicates that a Tier III classification
is appropriate, there are no appealable errors as to the specific classification.
Furthermore, there are no errors in the notice of duties judgment entry. 7/28/14 J.E.
Hence, there are no appealable issues concerning sex offender classification and
notice requirements.
       {¶31} Given the above, we hold that there are no appealable issues regarding
the sentence imposed.
                                   Conclusion
       {¶32} For the reasons expressed above, there are no appealable issues. The
conviction and sentence are hereby affirmed and counsel’s motion to withdraw is
granted.




Waite, J., concurs.

DeGenaro, J. concurs.